ORDER
This matter having been duly presented to the Court on the petition of the Office of Attorney Ethics, with the consent of Joy Lanigan, Power of Attorney for WILLIAM W. LANIGAN, recommending that WILLIAM W. LANIGAN of SOMERVILLE, who was admitted to the bar of this State in 1958, be transferred to disability inactive status in accordance with Rule 1:20-12;
And there having been a judicial determination that WILLIAM W. LANIGAN is mentally incapacitated, lacks the capacity to understand proceedings against him, and to assist in his defense;
And good cause appearing;
It is ORDERED that pursuant to Rule l:20-12(a) and (e), WILLIAM W. LANIGAN is hereby transferred to disability *33inactive status, effective immediately, and until the further Order of the Court; and it is further
ORDERED that disciplinary proceedings against WILLIAM W. LANIGAN be deferred pending the return of WILLIAM W. LANIGAN to active status and until the further Order of the Court; and it is further
ORDERED that WILLIAM W. LANIGAN is hereby restrained and enjoined from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by WILLIAM W. LANI-GAN pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that WILLIAM W. LANIGAN comply with Rule 1:20-20 governing incapacitated attorneys.